MVP REIT, INC. SUPPLEMENT NO. 2 DATED DECEMBER 20, 2013 TO THE PROSPECTUS DATED OCTOBER 7, 2013 This Supplement No. 2 supplements, and should be read in conjunction with, our prospectus dated October 7, 2013 and Supplement No. 1 dated November 21, 2013, relating to our offering of up to $550,000,000 in shares of our common stock. Terms not otherwise defined herein have the same meanings as set forth in our prospectus. References to “we,” “our,” or “us” in this supplement refer to MVP REIT, Inc. and its subsidiaries, unless the context requires otherwise. The purpose of this supplement is to disclose: • an update to the suitability standards in our prospectus and the subscription agreement to include specific requirements for Kansas investors; • a change in the ownership of our advisor; • an update to the composition of our board of directors; • an irrevocable waiver by our advisor of certain rights with respect to our convertible stock and the property management fee payable to our advisor; • our ability to pay our advisor acquisition fees and expenses in excess of 6.0% of the purchase price of an asset but only if our board of directors (including a majority of our independent director) approve the transaction as commercially competitive, fair and reasonable to the Company in accordance with the terms of our existing charter; • a summary of our distributions through September 30, 2013 and the sources thereof; and • our recent real property investments. Update to Suitability Standards for Kansas Investors The following suitability requirements for Kansas investors are hereby added to the section of our prospectus entitled “Suitability Standards” beginning on page i of our prospectus: “Kansas:It is recommended by the Office of the Securities Commissioner that Kansas investors limit their aggregate investment in the securities of the Issuer and other non-traded business development companies to not more than 10% of their liquid net worth.For these purposes, liquid net worth shall be defined as that portion of total net worth (total assets minus liabilities) that is comprised of cash, cash equivalents and readily marketable securities, as determined in conformity with Generally Acceptable Accounting Principles.” In addition, attached hereto as Appendix A is an updated subscription agreement for Kansas investors, which includes a space in Section 7 thereof for Kansas investors to place their initials indicating an understanding of the foregoing provision. Change in Ownership of Our Advisor On November 27, 2013, we filed a Form 8-K with the Securities and Exchange Commission (the “SEC”) disclosing that MVP Capital Partners, LLC, which owns 60% of our advisor, MVP Realty Advisors, LLC, has entered into an agreement in principle to transfer its entire interest in our advisor. Forty percent of the membership interests in our advisor will be transferred to Vestin Realty Mortgage I, Inc., or VRTA, and twenty percent of the membership interests will be transferred to Vestin Realty Mortgage II, Inc., or VRTB. The parties consummated the transfers of the membership interests on December 19, 2013.As a result, VRTB and VRTA now own 60% and 40% of our advisor, respectively. MVP Capital Partners, LLC retained an interest in the future profits of our advisor. It will receive one-third of the net profits of our advisor after the capital investments made by the equity owners of our advisor have been repaid in full and they have received an annualized return of 7.5% on their capital investments. No changes in the personnel or policies of our advisor are expected as a result of this change in ownership. Composition of Our Board of Directors The change in ownership of our advisor also will not result in any changes in our personnel or policies. Our board, however, has determined that Fredrick J. Zaffarese, who remains as a director of VRTA and VRTB, is no longer deemed an independent director as defined under the North American Securities Administrators Association Statement of Policy Regarding Real Estate Investment Trusts (the “NASAA REIT Guidelines”) in light of the change in ownership of our advisor. Robert J. Aalberts, John E. Dawson and Daryl Idler, Jr., each of whom has resigned from the VRTA board and/or the VRTB board, continue to remain as independent directors as defined under the NASAA REIT Guidelines.As of the date of this supplement, our board consists of the following six members, four of whom are independent directors as defined under the NASAA REIT Guidelines: Name Position Robert J. Aalberts Independent Director John E. Dawson Independent Director Daryl Idler, Jr. Independent Director Nicholas Nilsen Lead Independent Director Fredrick J. Zaffarese Leavitt Director Michael V. Shustek CEO, President, Director Irrevocable Waivers by Our Advisor of Certain Rights under the Advisory Agreement and Our Existing Charter Convertible Stock On December 20, 2013, our advisor executed and delivered an irrevocable waiver (the “Waiver”)in our favor, pursuant to which our advisor irrevocably waived its rights under our advisory agreement and our existing charter to convert its shares of our convertible stock into our common stock if and when we list our common stock for trading on a national securities exchange. As a result, the 1,000 shares of our convertible stock issued to our advisor will convert to shares of common stock representing 3.50% of the outstanding shares of our common stock immediately preceding the conversion only if and when: (A) we have made total distributions on the then outstanding shares of our common stock equal to the invested capital attributable to those shares plus a 6.00% cumulative, non-compounded, annual pre-tax return on such invested capital, or (B) we terminate or fail to renew the advisory agreement (other than for “cause” as defined in our advisory agreement). A listing of our common stock for trading on a national securities exchange alone will not trigger conversion. All references in our prospectus, including on pages 23, 56, 84 and 172, to the conversion of our convertible stock into common stock upon the listing of our common stock for trading on a national securities exchange are hereby deleted. Property Management Fee As part of the Waiver, our advisor also irrevocably waived its rights to receive a property management fee with respect to any real property owned that are subject to triple net leases. The advisory agreement currently provides for payment to our advisor of a monthly market-based fee for property management services of up to 6.00% of the gross revenues generated by our properties. As a result of the Waiver, no property management fee will be paid on any real property owned that are subject to triple net leases pursuant to which the tenants pay all or a majority of all real estate taxes, building insurance, and maintenance expenses. Acquisition Fees and Expenses As disclosed in our prospectus, the total of all acquisition fees and acquisition expenses, which include loan brokerage fees and loan evaluation and processing fees, will not exceed 6.0% of the purchase price of any real property acquired or, in the case any real estate secured loan, 6.0% of the total amount of loan proceeds advanced. Although we do not intend to exceed the 6.0% limit, our charter permits us to do so if a majority of our directors (including a majority of the independent directors) not otherwise interested in the transaction approve fees and expenses in excess of this limit based on the board’s determination that the transaction is commercially competitive, fair and reasonable to the Company. To reflect the foregoing provision in our charter, footnote 5 on pages 24 and 68 of our prospectus is hereby deleted in its entirety and replaced with the following: “(5) We will reimburse our advisor for actual expenses incurred in connection with the selection or acquisition of an investment, whether or not we ultimately acquire the investment. The total of all acquisition fees and acquisition expenses, which include loan brokerage fees and loan evaluation and processing fees, will not exceed 6.0% of the purchase price of any real property acquired or, in the case any real estate secured loan, 6.0% of the total amount of loan proceeds advanced; provided, however, that a majority of our directors (including a majority of the independent directors) not otherwise interested in the transaction may approve fees and expenses in excess of this limit based on their determination that the transaction is commercially competitive, fair and reasonable to the Company.” Summary of Distributions Year to Date On June 4, 2013, we issued a press release announcing that our board of directors has approved an increase in the monthly distribution rate on our common shares to an annualized distribution rate of 6.7%, assuming a purchase price of $9.00 per share or $0.05025 monthly. We anticipate paying distributions monthly in arrears, with a record date on the 24th of each month and distributions paid on the 10th day of the following month (or the next business day if the 10th is not a business day). As of September 30, 2013, we had paid approximately $288,000 in distributions to our stockholders, all of which have constituted a return of capital. Our total distributions paid for the quarterly periods from January 1, 2013 through September 30, 2013, the sources of such distributions, the cash flows provided by (used in) operations and the number of shares of common stock issued pursuant to our distribution reinvestment plan, or DRP, are detailed below. Quarter Ended March 31, 2013 Quarter Ended June 30, 2013 (unaudited) Quarter Ended September 30, 2013 Distributions paid in cash Distributions reinvested in DRP: Total distributions: Sources of distributions: Proceeds from issuance of common stock $ (100.0%) $ (100.0%) $ (100.0%) Cash flows provided by operations $
